PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/736,568
Filing Date: 14 Dec 2017
Appellant(s): SHIMADA, Nobukazu



__________________
Enoch Peavy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1022/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/3/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
(1) Claim 22 is rejected under 35 USC 112(d) 
(2) Claim(s) 1, 3-6, 9-13, 15, 18, 20 and 22-31 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pall (US 4,925,572), with further evidence from Karakas et al. "A Comparison between the Thermomechanical and Structural Changes in Textured PET Yarns after Superheated Steam and Dry Heat Treatment." Fibers and Polymers 2004,  Vol.5, No.I, 19-24.
WITHDRAWN OBJECTIONS
The objections on claims 1, 20 and 24 regarding a typographical error are hereby removed.  

(2) Response to Argument
Rejection of claim 22 under 35 USC 112(d): claim 22 only recites additional steps of how to measure the rebound strength. Claims are directed to a blood processing filter. The recited steps do not add structurally to the claims. Therefore claim 22 is not further limiting. If appellant wanted, these steps could have been incorporated in claim 

Rejection of claim 1 over Pall:
Claim 1 recites an unsterilized filter in a container, the unsterilized filter has a rebound strength, it is made of nonwoven PET or PBT with X-ray crystallinity at least 60%, average fiber diameter 0.3 to 3 micron and filling rate 0.04-0.40; and melt blown fabric is dry heated at 200-1200C below the melting point.
Pall teaches a blood (leukocyte) filter made of melt-blown PET and PBT, PBT preferred, fiber diameter 3, 2 or 1.5 micron or less, and hot-compressed to form non-friable coherent body (col. 11 line 49). See col. 20 lines 1-32. Filling rate corresponds to bulk density, and is within the claimed range – see Table A, column D. Leucocyte filtering efficiency is 100% in most samples of Pall – see Tables 1 and 2. Appellant does not dispute these facts.
All materials will have a rebound strength (like all materials will have a density); and it is not a patentable limitation unless it has a specific value.
The X-ray crystallinity is derived from hot compression and steam sterilization of the filter, and thus would have been inherent property of the filter material.
Dry heating at temperature below 20-1200C below melting point: melting point of PBT is 2230C (from the internet), which means the temperature of dry heat is between 103-2030C. Appellant’s working example 1 has this at 1400C for 120 seconds. 
Showing that Pall filter inherently has the claimed crystallinity: Pall teaches two types of heat treatment: (1) hot compression, temperature not specified, for the express purpose of controlling density and pore size (col. 7 lines 40-44), and for making a non-friable (i.e., to prevent crumbling or shrinkage) coherent body (col. 11 line 49); and (2) steam sterilization (temperature not specified), which means it is at >1000C. Steam sterilization is usually at 1150C with pressurized steam. While Pall does not specify the steam sterilization temperature, it is well known as appellant admits in [0058] and [0064], wherein standard condition of steam sterilization is defined as 1150C for 240 minutes. Appellant discloses in [0027], page 13 of the specification that crystallinity is increased by steam sterilization. The same effect can be expected from the hot compression as well, because Pall does hot compression to increase density and make it non-friable, which means it is done at a sufficiently high a temperature. Also, the bulk density of Pall, achieved by hot compression, falls within the claimed range. Which is added evidence of meeting the crystallinity.
Notwithstanding, the examiner respectfully submits that the heat compression in Pall is meant to achieve the same result of appellant’s dry heating, so that when the finished product filter is steam sterilized, it wouldn’t shrink, but will retain its structure. This is crystal clear from the teaching of Pall for the reasons for hot compression – increase density, control pore size, reduce thickness and make it non-friable. Appellant’s disclosure at [0066], page 37, reads: “In short, it is considered that a low is heat-treated at a high temperature equal to or higher than Tg so that the resin density in the nonwoven fabric is elevated due to the increased crystallization of the nonwoven fabric to thereby decrease the volume per unit mass of the nonwoven fabric …” [underline for emphasis]. Tg of PET is about 67-800C, and that of PBT is about 55-650C (from the internet). Thus the hot compression for the express purpose of increasing density and making it non-friable in Pall would inherently meet this crystallinity requirement. The bulk density of 0.1-0.3 of Pall (Table A, col. D) and 100% leukocyte removal (Table I, last col.) is evidence that Pall meets the crystallinity (claim 1) and the rebound strength (as in claim 20).
Appellant has provided no evidence to show Pall does not possess the claimed crystallinity. Instead, to overcome Pall, appellant amended the claims to read “unsterilized filter …,” but the examiner respectfully submits that this would not make any difference in patentability of the product – product by process, MPEP 2113. 
Also, appellant’s claims 3, 6 and 11-13 (all depending from claim 1) require the filter to be exposed to steam at 1150C for 240 minutes (that is sterilization), which is further evidence of Pall anticipating claim 1. Moreover, Pall’s filter performs well, and has no adverse effects from steam sterilization – which means all the requisite properties are present before steam sterilization, or steam sterilization causes no adverse effects.

Rejection of Claims 20, 23, 24, 28 and 29 over Pall:
2/g) to the rebound strength and the method steps of how rebound strength is determined. Claim 24, 28 and 29 add rebound strength range of 0.3-0.47.
First of all, the method steps are not patentable in the product claim. Method determining a characteristic is also not a structural element in a product claim.
Second, the rebound strength is 0.3, and from the disclosure it is very clear that it can be attained by at the least the steam sterilization (see [0027] and [0028] of appellant’s disclosure. In addition, the Pall reference teaches hot compressing to increase density and make it non-friable, which means it would inherently increase the rebound strength as well. Therefore, these properties are inherent in Pall filter.

Rejection of claims 3, 6 and 11-13 Over Pall:
All these claims recite the properties after steam sterilization, and therefore, would be inherent in Pall, because of the heat compression and the steam sterilization. 

Claims 30 and 31 recite a material property of crystallization heat (or heat of crystallization) of an uncrystallized portion of the fabric (PET or PBT) of utmost 5 J/g. This property is similar to heat of fusion or specific heat, and is a typical material property and therefore inherent. This is more apparent from the process of determining the property – heat of crystallization and heat of melting in [0070] – using differential scanning calorimetry (DSC) at page 39 of the specification. 
Of course, logically, the crystallized portion of the fabric would not show a heat of crystallization in DSC measurements, because it is already crystallized. If applicant 
Now, if appellant were to correct this to read crystallization heat of the fabric as a whole to reflect the fraction of uncrystallized, then also it is not a patentable invention, because it is similar to the % crystallinity – inherent in Pall because of heat compressing and/or steam sterilization.

Response to arguments:
Rebound strength and crystallinity:
Appellant’s experimental results are tabulated in the disclosure, Tables 1-6; tables 1-4 showing the working examples and tables 5 and 6 showing the comparative examples. The comparative examples are described as unsuitable due to low leukocyte removal performance (see the same statement repeated in all the comparative examples.) The filtration time is also considered as a performance variable, but the examiner submits that this factor is filter area and differential pressure dependent and therefore not comparable with the Pall filter.
Appellant refers to the affidavits filed May 18, 2021, and July 28, 2021 to support the arguments that crystallinity and rebound strength increase with the pre-heat treatment of PET and PBT. In page 15 of the brief, appellant argues “Appellant submits that the provided evidence, as supported by the Declarations, demonstrate that the  The declaration is not commensurate in scope with the disclosure. Reasons: 
(1) The table at the last page of the declaration of July 28 is not disclosed in the disclosure (specification), and is new matter. Also, the “dry heat conditions” (rows 3 and 4) of the other tables are not in the disclosure. 
(2) The disclosure clearly states for all examples and comparative examples:  
(i) The nonwoven fabric was prepared by the method involving the dry heat treatment of a fiber assembly after spinning in the same way as in Example 1. 
(ii) A filter was prepared in the same way as in Example 1.
The lack of evidence in the declaration was pointed out in response to the declaration of May 18, 2021. The examiner believes that appellant submitted the second declaration in order to remedy the first declaration.
Notwithstanding, the salient point of argument is that the rebound strength and crystallinity somehow makes the filters of the examples perform better than that of the comparative examples. However, the examiner finds no evidence to support this argument.
The two parameters that would show an improved performance are (leukocyte residual rate, and (2) filtration time. Of these, filtration time would depend on the filter area and the differential pressure of filtration, which are not defined and thus cannot be compared with Pall. As to the residual leukocyte rate, Pall teaches pretty much 100% 
Another factor that can be compared for the increased crystallinity and rebound strength is the bulk density, which Pall shows as in the range 0.1-0.3. Appellant’s claimed range is 0.04-0.4, whereas all examples have this at 0.12. The examiner respectfully submits that this is a very strong evidence.
About the argument that the rebound strength is somehow related to the performance: Appellant’s data shows that a rebound strength of 0.29 in several comparative examples do not provide good results, or “filter element practically unsuitable,” whereas, a value of 0.3 or greater (in claims) are good. This does not make sense. The difference between 0.29 and 0.3 is only a round off error (significant digits).
The argument: “Appellant submits that the provided evidence, as supported by the Declarations, demonstrate that the specified rebound strength and crystallinity are processing temperature dependent:” The evidence presented does not support this argument. Claimed processing temperature is in a wide range as shown supra, but the results are time and temperature dependent.
The argument: “it is improper, as well as impossible, for the most recent Official Action to properly conclude that Pall in fact discloses the specified rebound strength and/or crystallization … since Pall is silent concerning the temperature conditions of the hot compression.” This argument is not persuasive. Pall teaches 100% removal of leukocytes (zero residual) and filters one to two bags of blood (instead of duration of filtering in minutes) in most examples – see the tables. If Pall filters did not possess the crystallinity or rebound strength as appellant defines in the claims, the preponderance of evidence shows that Pall filter would not work but would be “unsuitable” as appellant discloses in the comparative examples. In addition, the conditions in the claims are not what appellant argues as affording the alleged unexpected results.
The argument, “the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” This is provided above in very clear terms, citing appellant’s specification [0066], and from [0073]: “polybutylene terephthalate has a faster crystallization speed than that of other polyester fibers, for example, polyethylene terephthalate fibers. Therefore, its crystallinity is easily elevated. The resulting nonwoven fabric is less likely to contract in the planar direction even by severe steam heat treatment such as high-pressure steam sterilization (the area contraction rate is easily decreased) and can thus exert stable removal performance for leukocytes and the like and processing speed.” Pall prefers PBT. Also [0027], wherein appellant discloses that rebound strength is improved by steam treatment: “This is probably because the crystallinity of the nonwoven fabric contained in the filter element is increased by the steam heat treatment.” Whether Pall attains the requisite characteristics by hot-compression, steam treatment, or both, Pall filters perform well. Therefore, any implied argument that dry heating is to prevent the filter from further contracting upon steam sterilization is not persuasive. (Appellant does not dispute that Pall filters perform well for leukocyte reduction.)
Argument: “This crystallinity (of at least 60%) cannot properly be considered inherent in Pall, i.e., since Pall does not disclose the dry heat treatment of the present disclosure.” An argument that the reference would not have the characteristic because it crystallinity and rebound strength are necessarily present in Pall in the claimed range to achieve the filling rate (bulk density from 0.1-0.3) within the claimed range and pretty close to or higher than appellant’s working examples (0.12), and for the performance better than that of appellant’s. Particularly, the higher bulk density in Pall (compared to appellant’s examples) achieved by heat compression would indicate higher crystallinity and thus it should be >>60%. 
Argument, citing the glass transition temperature of PET and PBT as in the general area of 70C: “Appellant respectfully submits that it should be appreciated that if heating conditions lower than the heating temperature described in paragraph [0077] of the present application is used in Pall, the rebound strength of Pall would not be expected to have the present claimed rebound strength.” This argument is not entirely correct, because the claims recite only a wide temperature range, whereas the heating conditions are both temperature and time dependent (disclosure and declaration). The examiner has shown that the Tg of PET is higher than that of PBT and the Tg ranges are cited above (They are readily available on the internet.) While Pall does not recite the temperature of hot compression, it would have been obvious to one of ordinary skill that hot compression must be done significantly above the Tg of the material, and for 

Alternative rejection under 103: 
The rejection of claims under 102/103 is because of inherency (MPEP 2112) and the product by process claims (MPEP 2113.) The evidentiary references to Karakas and Tamaddon (US 4,070,432) were cited show the well-known requirement of reducing shrinkage of PET and PBT. Tamaddon in col. 2 teaches several steps of heating the fibers in air at second order transitions temperatures and 130-1900C (col. 2 lines 35-40).
Karakas is a study of effect of steam and dry heat on PET yarns which are textured at different conditions. It investigates boiling water shrinkage (a measure of determining the residual shrinkage) after texturing and steam treatment (setting). See Karakas, ‘Results and Discussion’: “The boiling water shrinkage of draw-textured PET after treatment with superheated steam is shown in Figures 1, 2, 3, and 4. The boiling shrinkage of textured PET yams after superheated steam treatment represents the residual shrinkage in the yam, so it is a measure of the effectiveness of the heat setting.” [Emphasis added]  It also teaches use of dry heat in place of steam heating as an alternative. Table 1 shows effect of texturing temperature on boiling water shrinkage. The study further evaluates effect of steam and dry heat setting of textured fibers in figures 1-6 using boiling water shrinkage as the test. Karakas in ‘Conclusion’ teaches that higher heat setting temperature is required to decrease residual shrinkage. Pall assures this by densifying using hot compression, like appellant does by dry heat. Since Pall does not teach the temperature and time factors, it would have been obvious to one of ordinary skill to use the teachings such as that of Karakas or Tamaddon to arrive at such factors. It is also commonsense and simple optimization to determine the time and temperature requirement for heat setting, once it is known that such heat setting is required to maintain the integrity of the fabric. 
Therefore the arguments cited under this heading are unpersuasive and out of context. 
Regarding Karakas not teaching “superheated steam treatment (as observed in Karakas et al) is at all beneficial in the context of providing a blood processing filter comprising a container …,” had Karakas taught that, it would have been an anticipating reference. Karakas is used only to determine what temperature and time could be used for heat treatment. 
Regarding the argument, “there is no proper reasoning to modify the filter element in Pall to remedy the aforementioned deficiencies in rebound strength and/or crystallinity …In other words, Appellant respectfully submits that any significant modification of the filter element in Pall could render filter element in Pall unsuitable for its intended purpose:” In response, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The rejection clearly states that Karakas is used as an evidentiary reference that steam and dry heat are known for heat setting the fabric, and that one would use this reference to obtain the temperature and time required, because Pall is silent on these factors.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Any true, apple to apple, comparison of appellant’s filter and that of Pall should be made with respect to the performance; and Pall shows superior performance. Pall has the same material, and undergoes similar treatment. While Pall fails to recite the temperatures for steam treatment or hot compression, determining these factors would have been within the capability of one of ordinary skill, and one would use references such as Karakas for that purpose. These are also result-effective variable to obtain the right amount of bulk density, porosity, thickness and friable (shrinkage) resistance, and as such optimizable conditions.
Unexpected result argument: the examiner respectfully submits that there are no unexpected results. Pall performs better than appellant’s filters. The appellant defined terms not used in Pall are not unexpected results; and the only correlation argues is the rebound strength, which, does make no sense, when a value of 0.29 is “unsuitable” and 0.3 (claimed) or 0.31 is providing unexpected result. And the result is not compared to that of the applied reference.
Claims 3, 6 and 11-13 recite further changes in properties due to steam sterilization. First of all, these are all, or would be, inherent in Pall. Second, these properties are not correlated to the results, and appear to be in the same range in both 
Appellant’s filter is a stack of PET or PBT non-woven, melt-blown fabric layers, heat treated (to reduce any adverse effect upon steam sterilization) and then enclosed in a container. Pall teaches the same material, the same plural fabric layers, and heat compressed (to make it denser and non-friable: i.e., prevent crumbling or shrinkage) before filling in a container. Both appellant and Pall steam sterilizes before using the filter. And Pall filter shows better performance at the least in terms of leukocyte removal. Moreover, as shown by Pall, PET and PBT melt-blown filters have been in use for many years as leukocyte filters. Thus the claims are not patentable.
Other claims argued are already addressed supra.


Respectfully submitted,
/KRISHNAN S MENON/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        
Conferees:
/VICKIE Y KIM/Supervisory Patent Examiner, Art Unit 1777    

                                                                                                                                                                                                    /PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.